                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

VICTOR JOSIAH PARKER,                           )
                                                )
       Plaintiff,                               )
vs.                                             )      Case No. 6:17-cv-03154-BP
                                                )
BRAD COLE,             et al                    )
                                                )
               Defendants.                      )

                      STIPULATION AND MOTION FOR DISMISSAL

       COMES NOW Plaintiff, by and through his attorney of record, and stipulates and agrees

that the above-captioned case has been fully compromised, settled, and released as to Defendant

Dr. Paul Glynn and Defendant Co. Healthcare, LLC, and said defendants are hereby dismissed

with prejudice. Each party to bear their own taxable court costs, expenses, and attorney’s fees.

       Plaintiff hereby voluntarily dismisses with prejudice to the refiling thereof the pending

lawsuit and each of his claims filed therein.

                                                Respectfully submitted,
                                                HUSCH BLACKWELL LLP

                                                   /s/ Robert Schaeffer
                                                Larry L. McMullen                #17087
                                                Husch Blackwell LLP
                                                4801 Main Street, Suite 1000
                                                Kansas City, MO 64112
                                                (816) 983-8000
                                                (816) 983-8080 (Fax)
                                                larry.mcmullen@huschblackwell.com

                                                Robert Schaeffer                     #69324
                                                Husch Blackwell LLP
                                                901 St Louis Street, Suite 1800
                                                Springfield, MO 65806
                                                (417)268-4000
                                                (417)268-4040 (Fax)
                                                robert.schaeffer@huschblackwell.com
                                                Attorneys for Plaintiff Victor Josiah Parker



          Case 6:17-cv-03154-BP Document 122 Filed 05/11/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served via the Court’s
ECF (electronic filing) system to all counsel of record on May 11, 2020.


                                               /s/ Robert Schaeffer




                                     2
         Case 6:17-cv-03154-BP Document 122 Filed 05/11/20 Page 2 of 2
